TDCJ Offender Details Page 1 of 2

461 450 ’m

TE;HA.S:¢Q.§PARIM§:~W 01.='Qal_ml,ub;_e.tu(é,;'zl,¢ej

 

Offender lnformation Details

S|D Number: 4 04292796

- TDCJ Number: 01987012
Name: CRA|N,RUB|N
Race: B
Gender: l\ll l
DOB: 1969-05-25
Maximum Sentence Date: 2022-04-07
Current Facility: COFF|ELD
Projected Release Date: 2022-04-07
Paro|e E|igibi|ity Date: 2013-06-02
Offender Visitation E|igib|e: E_S_

lnformation provided is updated once daily during Weekdays and multiple times per day
on visitation days. Because this information is subject to change, famin members and
friends are encouraged to call the unit prior to traveling for a visit.

SPECIAL INFORMATlON FOR SCHEDULED RELEASE:

scheduled Release pate: ` Offender is not scheduled for release at this time.
scheduled Release Type: Wi|| be determined when release date is scheduled
scheduled Release l_ccatich: Wi|l be determined When release date is scheduled

 

d , vParc_)le Review'lnformatidn `

 

Offense History:

 

Offense
Date

Sentence Sentence (YY-NllVl-
Date County Case No. DD)

Offense

 

 

 

http ://offender.tdcj .texas. gov/OffenderSearch/offendetDetail.action?Sid=04292796 9/9/20'15